Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 1 of 26 PageID: 435




                                                             UNITED STATES DISTRICT COURT
                                                             FOR THE DISTRICT OF NEW JERSEY
  STEPHANIE OGLESBY,
                                                             Civil Action No. 3:18-cv-16079-FLW-DEA
                                            Plaintiff,:            Honorable Freda L. Wolfson
  v.                                                  :            Honorable Douglas B. Arpert

  JOHNSON & JOHNSON and ETHICON, iNC.,:                      CASE MANAGEMENT ORDER NO.4
                                                               [PLAINTIFF PROFILE FORM]
                                         Defendants.:


           This matter having been opened to The Court by the parties; and the parties having

  indicated they have no objection to the form and entry of the within Order; and good cause

  appearing;

           IT IS on this   /2   day of           ,   2020,

           ORDERED:

           This Order applies to all of the cases consolidated pursuant to the Court’s Order of

  Consolidation for Discovery Purposes Only [Document 28, Filed 2/19/20], and any cases

  subsequently consolidated for the purposes of discovery only by Order of this Court. In cases

  subsequently filed and made part of the consolidated discovery process, it shall be the

  responsibility of the parties to review and abide by all previously-entered pretrial Orders. The

  Orders may be accessed through the Court’s Electronic Filing System.

           The Plaintiff Profile form and authorizations attached hereto as Exhibit A are hereby

  adopted for use in this litigation.

                    a.     For any case pending in this Court at the time of entry of this Order

           (“Group 1 Cases”), Plaintiffs shall serve completed Plaintiff Profile Forms, executed

           authorizations, and responsive materials by April 15, 2020. For any cases that may be

           filed, removed or transferred after the date of this Order, the Plaintiff Profile form,




  MEl 32597938v.1
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 2 of 26 PageID: 436




           executed authorizations, and responsive materials shall be served within sixty (60) days

           of the filing of the Defendants’ Answer.

                    b.    Pursuant to the agreement of the parties, all Plaintiff Profile forms and

           corresponding authorizations, along with any responsive documentation, shall be

           completed,      signed     where      applicable,     and     served     electronically     to

           NJDCHERNIAMESH@butlersnow.com and DNJEthiconMesh(lockslaw.com.

                    c.    Every Plaintiff is required to provide Defendants with a Plaintiff Profile

           form that is substantially complete in all respects to the best of the Plaintiffs knowledge,

           answering every question in the Plaintiff Profile Form, even if a Plaintiff can answer the

           questions in good faith only by indicating “not applicable.” If a Plaintiff is suing in a

           representative or derivative capacity, the Plaintiff Profile form shall be completed by the

           person with the legal authority to represent the estate or person under legal disability.

                    d.    The Plaintiff Profile form shall be completed without objections as to the

           question posed in the agreed upon Plaintiff Profile Form. This section does not prohibit a

           Plaintiff from withholding or redacting information from medical or other records

           provided with the Plaintiff Profile Form based upon a recognized privilege.                 If

           information is withheld or redacted on the basis of privilege, Plaintiff shall provide

           defendants with a privilege log that complies with the Federal Rules of Civil Procedure

           simultaneously with the submission of the Plaintiff Profile Form.

                    e.    Contemporaneous with submission of the Plaintiff Profile Form, each

           Plaintiff shall transmit via email, or other FTP upload, copies or electronic files of all

           medical records in their possession, custody, or control (including any medical records in




                                                      2
  MEl 32597938v.l
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 3 of 26 PageID: 437




           their attorney’s possession) related to the claims and/or alleged injuries in their case,

           including, but not limited to, records that support product identification.

                    f.    Contemporaneous with submission of the Plaintiff Profile form, each

           Plaintiff shall transmit via email, or other FTP upload, signed authorizations, which are

           attached to the Plaintiff Profile Form. Plaintiffs who are not making a claim for lost

           wages, lost earning capacity, andlor lost future earnings do not need to sign or return the

           authorizations related to IRS records, employment records, or education records.

                    g.    The signed authorizations shall be undated and the recipient line shall be

           left blank. These blank, signed authorizations constitute permission for a third-party

           records vendor retained by the parties to obtain the records specified in the authorizations

           from the records custodians. In the event an institution, agency, or medical provider to

           which a signed authorization is presented refuses to provide responsive records, the

           individual Plaintiffs attorney shall attempt to resolve the issue with the institution,

           agency, or medical provider such that the necessary records are promptly provided. Any

           records that pertain to psychiatric related care, whether by a psychiatrist or psychologist,

           shall first be available to counsel for the Plaintiff who shall have 10 days to assert a

           recognized discovery objection and/or privilege and notify both the vendor and counsel

           for the requesting Defendants, with an appropriate documentation of the discovery

           objection with specific reference(s) to page(s) and/or portion(s) thereof and/or a privilege

           log, in accordance with Case Management Order No. 3 (Records Collection). Absent

           notification within 10 days of the assertion of such an objection or privilege, the vendor

           shall then provide the records to the requesting Defendants. Signing an authorization for

           release of mental health treatment records shall not constitute waiver of any claim of



                                                     3
  MEl 32597938v.l
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 4 of 26 PageID: 438




           discovery objection or privilege or any other legal protection for such records under

           applicable law. The provisions of Case Management Order No. 3 (Records Collection)

           shall apply to such records. The authorizations provided by Plaintiff become null and

           void when his or her case is resolved, and any use of the authorizations beyond that date

           is prohibited.

                    h.      The Plaintiff Profile Form will not be interpreted to limit the scope of

           inquiry at depositions nor will it affect whether evidence is admissible at trial. The

           admissibility of information in the Plaintiff Profile Form is governed by the Federal

           Rules of Evidence, and objections to admissibility are not waived by virtue of the

           completion and service of a Plaintiff Profile Form.

                    i.      Plaintiff is under a continuing obligation to timely supplement or amend

           Plaintiff Profile forms and responsive documentation.

                    j.      In any case where a deposition of the Plaintiff is scheduled, Plaintiff must

           submit any supplement and/or amendments, to the extent applicable and to the extent the

           material is within the Plaintiffs or his/her attorney’s possession, at least 21 days before

           the date of Plaintiffs deposition. If the Plaintiffs deposition is set to occur in less than

           21 days from the time it is scheduled, then Plaintiff shall submit any such supplements

           and/or amendments as soon as practicable but no less than 5 business days before the date

           of Plaintiffs deposition.

                    k.      Any Plaintiff who undergoes revision surgery or other surgical procedure

           related to the claims at issue in the case after completing and serving a Plaintiff Profile

           form must complete and serve an updated Plaintiff Profile Form (including providing

           any additional responsive documentation) within 90 days after the date of the surgery or



                                                      4
  MEl 32597938v.l
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 5 of 26 PageID: 439




           90 days after Plaintiffs counsel becomes aware of such surgery or procedure, whichever

           is later.

                       1.       Any Plaintiff who fails to fully comply with the requirements above shall

           be provided notice of such failure by email and mail from Defendants’ Counsel to all

           counsel of record on the case and shall be provided 14 additional days to cure such

           deficiency (“Cure Period”) to be calculated from the receipt of such notice of deficiency

           from counsel for the Defendants.              If Defendants’ notice of failure is related to a

           deficiency regarding information provided in the Plaintiff Profile Form, as opposed to

           Plaintiffs failure to provide a Plaintiff Profile Form whatsoever, Defendants shall state

           with particularity in Defendants’ notice to Plaintiff why Defendants believe the

           information in the Plaintiff Profile form is deficient. Defendants shall also be required to

           make themselves available by email or phone to meet-and-confer to clarify any alleged

           information deficiencies.

                       m.       Any Request for an extension of time to serve the PtaintffProfile form,

           authorizations and responsive documents and/or any request for an extension of tite

           deficiency          cttre period should      be       submitted to   Deftndants   via   entail to

          NJDHERNIAMESH @buttersnow.com.

                       n.       If a Ptaintfffails to cure a deficiency within the Cure Period setforth in

           section      in.   above, Defendants may file a Motion to Compel        (f Ptaintff has a Profile
           form information deficiency) or a Motion to Dismiss              if Ptaintff has failed to provide
           a PlaintiffProfile form,) orfor such other relief as may be appropriate.

                       o.        Plaintiff shall thereafter have 14 days to file a Response to the Motion and

           show good cause why the information is sufficient, the case should not be dismissed,



                                                             5
  MEL 3259793$v.1
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 6 of 26 PageID: 440




           andJor why less drastic sanctions other than dismissal are warranted. Defendants may file

           a Reply Brief within 7 days of Plaintiffs Response. Any failure by Ptaintff to respond

           to tite Motion within the specified period shall result in dismissat of the case.



                                                             /
                                                   HONORABLE                    E. ARPERT, U.$.M.J.




                                                     6
  MEl 32597938v.1
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 7 of 26 PageID: 441




                     EXHIBIT A




  MEl 32597938v.1
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 8 of 26 PageID: 442




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY




  IN RE ETHICON HERNIA MESH                                   PLAINTIFF PROFILE FORM
  LITIGATION (PROCEED®
  SURGICAL MESH, PROCEED®
  VENTRAL PATCH HERNIA MESH,
  PROLENE HERNIA SYSTEM (CPHS”):
  AND PROLENE MESH)




  In completing this Plaintiff Profile Form, you must provide information that is true and correct to
  the best of your knowledge. The Plaintiff Profile Form shall be completed in accordance with the
  requirements and guidelines set forth in the applicable Case Management Order.

                                     I CASE INFORMATION

  Caption:______________________________        Docket No.:

  Primary Attorney Contact (name, address, phone, and email):



                                 II PLAINTIFF INFORMATION

  Name of Individual with Hernia Mesh Implant At Issue
   lMale tlFemale

  Date of birth:_________________ Last 4 Digits of Social Security No.:

  Address:

  Occupation:

  SpouseName:                                          Loss   of Consortium Claim? LlYes LNo

  Name of Estate Representative if Individual Implanted with Mesh at Issue is

                                                   I
  MEl 32597938v.l
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 9 of 26 PageID: 443




  Deceased:

  ****  Please submit the death certificate and letter of administration/representation if the
  individual implanted with Hernia Mesh At Issue is deceased.

                                  III. HERNIA MESH                                               S




                          IMPLANT AND REVISION INFORMATION

      A. Implant Information
  for each mesh implanted upon which you base your claims in this litigation, provide the
  following information: *

  Name of Product:

  Date of Implant:
  Reason You Believe the Mesh was Implanted:
  Lot Number:
  Implanting Surgeon:
  Medical Facility Name & Last Known Address:                                  V




 *For each implant upon which you base your claim(s) in this lawsuit,
 submit the implant operative report and any medical evidence of
 product identification (product ID sticker).


      B. Explant/Revision Information
  For each explant/revision of an implanted mesh upon which you base your claim(s) in this
  litigation, provide the following information:**


  Date of Surgery:
  Description of Surgery:
  Explanting/Revision Surgeon:


  Medical Facility Name & Last Known Address:




                                                  2
  MEl 32597938v.I
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 10 of 26 PageID: 444




  Date of Surgery:
  Description of Surgery:
  Explanting/Revision surgeon:


  Medical Facility Name & Last Known Address:


  **for each removal/revision of a mesh upon which you base your
  claims in titis litigation, submit the operative report, any pathology
  report, and any medical evidence identifying the product
  removed/revised.
  ***Attach additional pages as needed to identify other responsive implant or removal/revision
  procedures.


                           IV. OUTCOME ATTRIBUTED TO DEVICE

  A.      Describe in detail the injuries, including any emotional or psychological injuries, that you
          claim resulted from the implantation of Hernia Mesh At Issue in this litigation:



  B.      Please list all doctors or other healthcare providers you have seen for treatment of any of
          the alleged injuries listed above.

          Provider Name,                   Condition Treated                Approximate Dates of
        Address, and Specialty                                                  Treatment




                                                    3
  MEl 32597938v.I
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 11 of 26 PageID: 445




           ***Attach additional pages as needed to describe injuries or identify other responsive
           health care providers.

       C. Other than the Hernia Mesh At Issue that is the subject of this lawsuit, have you ever been
          implanted with any other hernia mesh products?
          [J Yes [1 No
           If Yes, please provide the following information:

            1. Product Name(s) and Lot Numbers:


           2. Date of implantation procedure(s) and name and address of implanting doctor(s) and
           implant procedure facility(ies):

   ****
       Please submit all implant report(s) and product Identification Documentation for any
  implants listed in C. above.


       D. Have you filed a lawsuit related to any of the hernia mesh products listed in Section C?
          DYes UNo DN/A

           If Yes,
                      1. Identify lawsuit(s) asserted, the court, docket number, the date the lawsuit
                         was filed:


                      2. Describe in detail the injuries, including any emotional or psychological
                         injuries, alleged in the lawsuit(s) that you claim resulted from the
                         implantation of the mesh:

       E. Have any other products listed in Sections C. or D. above been revised or removed?
           I Yes [1 No []N/A
                     a. If yes, identify when revisedlremoved and your understanding as to the reason
                        for the revisionlremoval:***



                                                      4
   MEl 32597938vl
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 12 of 26 PageID: 446




        Please submit all operative report(s) and pathology records, if any, showing the removal
   or revision.


           3.   To the extent not already listed in Section B. above, please list all doctors or other
                healthcare providers you have seen for treatment of any of the alleged injuries subject
                to claims in this lawsuit:


           Provider Name,                     Condition Treated                 Approximate Dates of
         Address, and Specialty                                                     Treatment




                                                       5
   MEl 32597938v,l
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 13 of 26 PageID: 447




              AUTHORIZATIONS AND MEDICAL RECORDS TO BE PRODUCED

   Submit ONE (1) SIGNED ORIGINAL copy of each of the records authorization forms attached
   as Ex. A. These authorization forms will authorize the records vendor selected by the parties to
   obtain those records identified in the authorizations from the providers identified within this
   Plaintiff Profile Form.

   Submit a copy of any medical records in your possession, custody, or control (including any
   medical records in your attorney’s possession) related to the claims and/or alleged injuries in this
   case.




   Signed this            day of                2020




                                                 Plaintiffs Counsel of Record
                                                 Finn Name
                                                 firm Address
                                                 Firm Address 2
                                                 Phone
                                                 Email




                                                    6
  MEl 32597938v.I
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 14 of 26 PageID: 448




                         AUTHORIZATION AND CONSENT
            TO RELEASE RECORDS AND PROTECTED HEALTH INFORMATION
                           (Excluding psychotherapy notes)

  Name of Individual:
  Social Security Number:
  Date of Birth:

  Provider Name:

  TO:               All physicians, hospitals, clinics and institutions, pharmacists and other healthcare
                    providers

                    The Veteran’s Administration and all Veteran’s Administration hospitals, clinics,
                    physicians and employees

                    The $ocial Security Administration

                    The Internal Revenue Service

                    Open Records, Administrative Specialist, Department of Workers’ Claims

                    All employers or other persons, firms, corporations, schools and other educational
                    institutions

  The undersigned individual hereby authorizes each entity included in any of the above categories
  to disclose and furnish to Butler Snow, LLP, P. 0. Box 6010, Ridgeland, MS 39158; Riker, Danzig,
  Scherer, Hyland & Perretti LLP, Headquarters Plaza, One Speedwell Avenue, P.O. Box 1981,
  Morristown, New Jersey 07962-1981; McCarter & English, 100 Mulberry Street, Four Gateway
  Center, Newark, New Jersey 07102; and Litigation Management, Inc., 6000 Parkland Blvd.,
  Mayfield Heights, OH 44124; and their authorized representatives, true and correct copies of all
  records, reports, files, documents, correspondence, memoranda and all other information related
  to the physical and mental health of the undersigned individual, regardless of the form of such
  information, including, without limitation, all notes of physicians, nurses, psychologists,
  counselors, dentists and other persons who have provided or who are providing health care to the
  undersigned individual, alt radiology, pathology (including HIV test results, genetic testing
  information, and alcohol and drug abuse treatment) and other diagnostic test and laboratory
  results, records and reports, all prescription records, all surgical procedure records and reports,
  all dental records, all histories and summaries, all forms and other information related to
  admission of the undersigned to or discharge of the undersigned from a clinic, hospital or other
  heatth care facility, all surgical procedure and other consent forms, all bills, invoices, claim
  forms, records and other payment information, incLuding payment by Medicaid/Medicare and
  other public assistance programs, insurance companies and by other persons. Notwithstanding
  the broad scope of the above disclosure request, the undersigned does not authorize the
  disclosure of “psychotherapy notes” as such term is defined by the Health Insurance Portability
  and Accountability Act, 45 CFR § 164.501.


  MEl 32597938v.t
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 15 of 26 PageID: 449




  The undersigned also authorizes the disclosure of all records, reports, files, documents,
  correspondence, memoranda and all other information related to employment of the undersigned,
  including attendance reports, performance reports, W-2 and W-4 forms, medical reports and/or
  any and all other records relating to my past and present employment, and all educational
  records, including all courses taken, degrees obtained, and attendance records.
  further, to the extent such records currently exist and are in the Provider’s possession,
  employment records, workers’ compensation records, disability records, social security records,
  and insurance records, including Medicare/Medicaid and other public assistance claims
  applications, statements, eligibility material, claims or claim disputes, resolutions and payments,
  medical records provided as evidence of services provided, and any other documents or things
  pertaining to services furnished under Title XVII of the Social Security Act or other forms of
  public assistance (federal, state, local, or other). This listing is not meant to be exclusive.
  The above list of types of records and other information to be disclosed is intended to be
  illustrative and not exhaustive. This authorization does not authorize ex parte communication
  concerning same.
      •    This authorization provides for the disclosure of the above-named patient’s protected health
           information for purposes of the following litigation matter:                          v. Johnson &
           Johnson and Ethicon, Inc. The undersigned individual is hereby notified and acknowledges that
           any health care provider or health plan disclosing the above requested information may not
           condition treatment, payment, enrollment or eligibility for benefits on whether the individual
           signs this authorization.
      •    The undersigned individual is hereby notified and acknowledges that he or she may revoke this
           authorization by providing written notice either to Butler Snow, LLP, P. 0. Box 6010,
           Ridgeland, MS 39158; Riker, Danzig, Scherer, Hyland & Perretti LLP, Headquarters
           Plaza, One Speedwell Avenue, P.O. Box 1981, Morristown, New Jersey 07962-1981;
           McCarter & English, 100 Mulberry Street, Four Gateway Center, Newark, New Jersey
           07102 and Litigation Management, Inc., 6000 Parldand Blvd., Mayfield Heights, OH 44124:
           and/or to one or more entities listed in the above categories, except to the extent that any such
           entity has taken action in reliance on this authorization.
      •    The undersigned is hereby notified and acknowledges he or she is aware of the potential that
           protected health information disclosed and furnished to the recipient pursuant to this authorization
           is subject to re-disclosure by the recipient for the purposes of this litigation in a manner that will
           not be protected by the Standards for the Privacy of Individually Identifiable Health Information
           contained in the HIPAA regulations (45 CFR §164.500-l64.534).
      •    The undersigned is hereby notified that he/she is aware that any and all protected health
           information disclosed and furnished to Butler Snow, LLP; Riker, Danzig, Scherer, Hyland &
           Perrefti LLP; McCarter & English; andior Litigation Management, Inc., pursuant to this
           authorization will be shared with any and all co-defendants in the matter of     -




                                                v. Johnson & Johnson and Ethicon, Inc. and is subject to re
           disclosure by the  recipient for the purposes of this litigation in a manner that will not be protected
           by the Standards for the Privacy of Individually Identifiable Health Information contained in the
           HIPAA regulations (45 CFR § § 164.500-164.534).
      •    I understand that information disclosed under this authorization could relate to, and I hereby
           authorize the disclosure of, information regarding treatment and testing for drug or alcohol abuse,
           Acquired Immunodeficiency Syndrome (AIDS), Human Immunodeficiency Virus (HW),
           sexually transmitted diseases, Sickle Cell Anemia, Tuberculosis and Genetic testing and
           counseling.


                                                         2
  MEl 32597938v.I
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 16 of 26 PageID: 450




       •   I further understand that, pursuant to applicable state law, I may have a right to receive a copy of
           this authorization as provided in 45 CFR 164.524.
       • A photocopy of this authorization shall be considered as effective and valid as the original, and
           this authorization will remain in effect until the later of: (1) the date of settlement or final
           disposition of____________________________ v. Johnson & Johnson and Ethicon, Inc. or (ii)
           five (5) years after the date of signature of the undersigned below.
   I have carefully read and understand the above and do hereby expressly and voluntarily authorize
   the disclosure of all of my above information to Butler Snow, LLP, P. 0. Box 6010, Ridgeland,
   MS 39158; Riker, Danzig, Scherer, Hyland & Perretti LLP, Headquarters Plaza, One Speedwell
   Avenue, P.O. Box 1981, Morristown, New Jersey 07962’1981; McCarter & English, 100
   Mulberry Street, Four Gateway Center, Newark, New Jersey 07102; Litigation Management,
   Inc., 6000 Parkiand Blvd,. Mayfield Heights, OH 44124; and/or and their authorized
   representatives, by any entities included in the categories listed above.


   Date:




                                                Signature of Individual or Individual’s Representative

   Individual’s          and
                  Name         Address:




                                                Printed Name of Individual’s Representative (If applicable)


                                                Relationship of Representative to Individual (If applicable)




                                                Description of Representative’s authority to act for
                                                Individual (If applicable)

  This authorization is designed to be in compliance with the Health Insurance Portability and
  Accountability Act, and the regulations promulgated thereunder, 45 CFR Parts 160 and 164
  (collectively, “HIPAA”).




                                                        3
  MEl 32597938v.t
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 17 of 26 PageID: 451




                                 AUTHORIZATION AND CONSENT
                              TO RELEASE PSYCHOTHERAPY NOTES
   Name of Individual:
   Social Security Number:
   Date of Birth:

   Provider Name:

   TO:              All physicians, hospitals, clinics and institutions, pharmacists and other healthcare
                    providers

                    The Veteran’s Administration and all Veteran’s Administration hospitals, clinics,
                    physicians and employees

                    The Social Security Administration

                    The Internal Revenue Service

                    Open Records, Administrative Specialist, Department of Workers’ Claims

                    All employers or other persons, firms, corporations, schools and other educational
                    institutions

  The undersigned individual hereby authorizes each entity included in any of the above categories
  to furnish and disclose to Butler Snow, LLP, P. 0. Box 6010, Ridgeland, MS 39158; Riker,
  Danzig, Scherer, Hyland & Perretti LLP, Headquarters Plaza, One Speedwell Avenue,
  P.O. Box 1981, Morristown, New Jersey 07962-1981; McCarter & English, 100 Mulberry
  Street, four Gateway Center, Newark, New Jersey 07102; and Litigation Management,
  Inc., 6000 Parkiand Blvd., Mayfield Heights, OH 44124; and their authorized representatives,
  with true and correct copies of all “psychotherapy notes”, as such term is defined by the Health
  Insurance Portability and Accountability Act, 45 CFR §164.501. Under HIPAA, the term
  “psychotherapy notes” means notes recorded (in any medium) by a health care provider who is a
  mental health professional documenting or analyzing the contents of conversation during a
  private counseling session or a group, joint or family counseling session and that are separated
  from the rest of the individual’s record. This authorization does not authorize ex parte
  communication concerning same.
      •    This authorization provides for the disclosure of the above-named patient’s protected health
           information for purposes of the following litigation matter:                               v.
           Johnson & Johnson and Ethicon, Inc.
      •    The undersigned individual is hereby notified and acknowledges that any health care provider or
           health plan disclosing the above requested information may not condition treatment, payment,
           enrollment or eligibility for benefits on whether the individual signs this authorization.
      •    The undersigned individual is hereby notified and acknowledges that he or she may revoke this
           authorization by providing written notice to either Butler Snow, LLP, P. 0. Box 6010,
           Ridgeland, MS 3915$; Riker, Danzig, Scherer, Hyland & Perretti LLP,
           Headquarters Plaza, One Speedwell Avenue, P.O. Box 1981, l’Iorristown, New
           Jersey 07962-1981; McCarter & English, 100 Mulberry Street, Four Gateway
           Center, Newark, New Jersey 07102; and/or Litigation Management, Inc., 6000

                                                       1
  MEl 32597938v.l
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 18 of 26 PageID: 452




          Paridand Blvd., Mayfield Heights, OH 44124, and/or to one or more entities listed in the
          above categories, except to the extent that any such entity has taken action in reliance on this
          authorization.
      • The undersigned is hereby notified and acknowledges that he or she is aware of the potential that
          protected health information disclosed and furnished to the recipient pursuant to this authorization
          is subject to re-disclosure by the recipient for the pwoses of this litigation in a manner that will
          not be protected by the Standards for the Privacy of Individually Identifiable Health Information
          contained in the HIPAA regulations (45 CFR §l64.500-l64.534).
      • The undersigned is hereby notified that he/she is aware that any and all protected health
          information disclosed and furnished to Butler Snow, LLP Riker, Danzig, Scherer, Hyland &
                                                                         ,


          Perretti LLP, and/or Litigation Management, Inc. pursuant to this authorization will be shared
          with any and all co-defendants in the matter of                                            v. Johnson &
          Johnson and Ethicon, Inc. and is subject to re-disclosure by the recipient for the purposes of this
          litigation in a manner that will not be protected by the Standards for the Privacy of Individually
          Identifiable Health Information contained in the HIPAA regulations (45 CFR §164.500-
          164.534).
      • A photocopy of this authorization shall be considered as effective and valid as the originaL, and this
          authorization will remain in effect until the later of: (i) the date of settlement or final disposition of
                                        Johnson & Johnson and Ethicon, Inc. or (ii) five (5) years after the
          date of signature of the undersigned below.
  I have carefully read and understand the above and do hereby expressly and voluntarily authorize the
  disclosure of all of my above information to Butler Snow, LLP, P. 0. Box 6010, Ridgeland, MS 39158;
  Riker, Danzig, Scherer, Hyland & Perretti LLP, Headquarters Plaza, One Speedwetl Avenue, P.O. Box
  1981, Morristown, New Jersey 07962-1981; McCarter & English, 100 Mulberry Street, Four Gateway
  Center, Newark, New Jersey 07102; and Litigation Management, Inc., 6000 Parkland Blvd., Mayfield
  Heights, OH 44124 and their authorized representatives, by any entities included in the categories listed
  above.
  Date:




                                                 Signature of Individual or Individual’s Representative

  Individual’s   Name   and   Address:




                                                 Printed Name of Individual’s Representative (If applicable)


                                                 Relationship of Representative to Individual (If applicable)




                                                 Description of Representative’s authority to act for
                                                 Individual (If applicable)

  This authorization is designed to be in compliance with the Health Insurance Portability and
  Accountability Act, and the regulations promulgated thereunder, 45 CFR Parts 160 and 164
  (collectively, “HIPAA”).




                                                          2
  MEl 32597938v.1
  Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 19 of 26 PageID: 453



Form       4506—I
           (March 2019)
                                                                 Request for Transcript of Tax Return
                                                   Do not sIgn this form unless all applicable lines have been completed.
                                                                                                                                                           0MB No. 1545-1872
Department of the Treasury                            Request may be rejected if the form Is Incomplete or IllegIble.
                                                                          -

internal Revenue Servce                           For more Information about Form 4506-T, visit wwwirs.govItonn45O6t.
Tip. Use Form 4506-T to order a transcript or other return information free of charge. See the product list below. You can quickly request transcripts by using
our automated self-help service tools. Please visit us at 1RS.gov and click on ‘Get a Tax Transcript..” under “Tools” or call 1 -800-908-9946. if you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return.

   la Name shown on            tax return.   If a joint return, enter the name                   lb First social security number on tax return, lndMdual taxpayer Identification
           shown first,                                                                             number, or employer identification number (see instructions)


   2a if a joint return, enter spouse’s name shown on                tax return,                 2b Second social securIty number or Individual taxpayer
                                                                                                    IdentificatIon number if Joint tax return


   3       Current name, address (including apt., room, or suite no,), city, state, and ZiP code (see instructions)


   4       Previous address shown on the lest return filed if different from line 3 (see instructions)


   5a if the transcript or tax information is to be mailed to a third              party (such as a mortgage company), enter the third party’s name, address,
      and telephone number.
Litigation Management, inc 6000 Parkiand Blvd., Mayfield Heights, Ohio 44124 (888) 803-8706                              shaughnbo
   5b Customer file number (if appiicable) (see instructions)


Caution: if the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing. Sign and date the form once
you have fiiled in these lines. Compieting these steps heips to protect your privacy. Once the IRS discloses your tax transcript to the third party listed
on iine 5a, the IRS has no control over what the third party does with the information. If you would like to limit the third party’s authority to disclose
your transcript information, you can specify this limitation in your written agreement with the third party.

   6        TranscrIpt requested. Enter the          tax form number here (1040,         1065, 1120, etc.) and check the appropriate box below. Enter oniy one tax form
            number per request.                           1040
       a    Return Transcript, which includes most of the line items of a tax return as flied with the IRS. A tax return transcript does not reflect
            changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
            Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 11 20-L, and Form 11 20S. Return transcripts are available for the current year
            and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days                                                j.1
       b    Account Transcript, which contains information on the financial status of the account, such as payments made on the account, penalty
            assessments, and adjustments made by you or the IRS after the return was filed. Return information is limited to items such as tax liability
            and estimated tax payments. Account transcripts are available for most returns, Most requests will be processed within 10 business days                       .



       c    Record of Account, which provides the most detailed information as It Is a combination of the Return Transcript and the Account
            Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 10 business days ......


   7    VerIfication of Nonflling, which is proof from the IRS that you did not file a return for the year. Current year. requests are only available
        after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days
   8    Form W-2, Form 1099 series, Form 1098 serIes, or Form 5498 series transcript. The IRS can provide a transcript that includes data from
        these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
        transcript information for up to 10 years. information for the current year Is generaliy not available until the year after it is filed with the IRS. For
        example, W-2 information for 2011, filed in 2012, will likely not be available from the IRS until 2013. if you need W-2 information for retirement
        purposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests will be processed withIn 10 business days
Caution: if you need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.
   9        Year or period requested. Enter the ending date of the year or period, using the mmldd4’yyy format, If you are requesting more than four
            years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941, you must enter
            each quarter or tax period separately.
                                                             I       /
Caution: Do not sign this form unless all applicable lines have been completed.
                                                                               /             I      /        /             I     /        /           I       /       /

Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line la or 2a, or a person authorized to obtain the tax
information requested, if the request applies to a joint return, at least one spouse must sign, if signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian,                   tax
                                                        matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I
certify that I have the authority to execute Form 4506-T on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the
signature date.
       Signatory attests that he/she has read the attestatIon clause and upon so reading declares that he/she
                                                                                                                                         Phone number of taxpayer on line
       has the authority to sign the Form 4506-T. See Instructions.                                                                      la or 2a


                   Signature (see instructions)                                                              Date
Sign          i
Here          F’   Title (if iine la above isa corporation, partnership, estate, or trust)


                   Spouse’s signature                                                                        Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                              Cat. No.   37667N                      Form   4506-T (Rev. 3-2019)
  Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 20 of 26 PageID: 454


Form 4506-T (Rev. 3-2019)                                                                                                                                                                      Page    2
Section references are to the Internal Revenue Coda unleas
otharwlsa noted.                                                    Chart for all other transcripts                                        Corporaflons. Generally, Form 4506-T can be signed by:
                                                                                                                                        (1)an officer having legal authority to bind the corporation, (2(
Future Developments                                                 If you lived in                                                     any person designated by the board of directors or other
                                                                    or your business was               Mail orfaxto:                    governing body, or (3) any officer or employee on written
For the latest information about Form 4506-T end Its                                                                                    request by any principal oScar and attested to by the
inobuotons, go tow.iragov/fonn4506t. Information ubout              in:
                                                                                                                                        secretary or other ofiicer. A bona tide shareholder of record
any recant developments affecting Form 4506-T(sach as                                                                                   owning I percent or more of the outstanding stock of the
                                                                    Alabama, Alaska, Arizona,
legislation enacted after we mleaned lt( will be posted on that                                                                         corporation may submit a Form 4506-T but must provide
page.                                                               Arkansas, California,
                                                                                                                                        documentation to support the requester’s right to receive the
What’s New. The transcripts provided by the IRS have been           Colorado, Connecticut
                                                                                                                                        information.
modified to protect taxpayers’ privacy. Transcripts only            Delaware, District of
                                                                                                                                           Parfearehlpa Generetly, Form 45ati-T can be signed by
display partial personal information, such as the last tour         Columbia, florida, Georgia,
                                                                                                                                        any person who was a member of the partnership during any
digits of the tavpayer’n Sociul Security Namber. Full tinanotal     HawaiI, Idaho, Illinois,                                            port of the tax period rsqueated on tne 9.
and tan information, such as wages and taxable income, is           Indiana, Iowa, Kansas,                                                 All orhera See section fit DSje( it the taxpayer has died, is
shown on the transcript.                                            Kentucky, Louisiana,
                                                                                                  Internal Revenue Ssrvloe              insolvent is a dissolved corporation, or if a trustee, guardian,
A new optional Customer rite Number field in available to use       Maryland, Michigan,                                                 executor, receiver, or administrator ‘a acting for the taxpayer.
when requsntir.g a transcflot You have the option of                Minnesota, Minn’asippi,       RAIVS Team
                                                                                                                                        Noter If you are Her at law, Nest of kin, or Beneficiary you
 nputhng a number, such as a loan number, in thin field. You        Missouri, Montana,            P.O. Box 9941                         must be able to establish a material interest in the estate or
can input up to lB nwnwric chamotern. The customer fite                                           Mall Stop 6734
number should not conta’m an SSN. This number will print on         Nnbraaka, Nevada, New                                               trust
                                                                    Jersey, New Mexico, North     Ogden, UT 84409                       Documentation. For entites other than ndividuuIs, you
the transcript The customer file number ‘a an optional field
and not required,                                                   Carol;na, North Dakota, Ohio,                                       must attach the authorization document For exampla, the
                                                                    Oklahoma, Oregon, Rhode                                             could be the latter from the principal officer authorizing an
General Instructions                                                Island, South Caroline, South                                       employee of the corporation or the letters testamentary
                                                                                                                                        authoriz’eg an individual to act for as estate
Caution: Do not sign this form unless all applicable linen          Dakota, Tennessee, Texas,
                                                                    Utah, Virginia, Washington,   855-298-1145                          SIgnature by a representative. A representative can sign
have been completed.                                                                                                                    Form 4506-T for a taxpayer only if the taapayer has
Purpose of form, Use Form 4506-T to request tax return              West Virginia, Wisconsin,                                           npeoihcully defagated this authority to the representative on
information. You can also designate (on line 5a( a third party      Wyoming, a foreign counhy,                                          Form 2848, tne 5. The representatIve must anach Form 2848
to receive the information. Taupeyers using a tax year              American Samoa, Puerto                                              showing the delegation to Form 4SDti-T.
beginning incas calendar year and ending in the following           Rico, Guam, the
year (fiscal tax yaar( must file Form 450ti-T to request a return   Commonwealth of the                                                 Primacy Act and Paperwork Reduction Act Notice. We ask
transcript                                                                                                                              for the information on this form to entabliuh your right to gain
                                                                    Northern Mariana intands,
Note: If you are unsure of which type of transcript you need,                                                                           access to the requested tax information under the Internal
                                                                    the U.S. Virgin Islands.
request the Record of Account as it provides the most                                                                                   Revenue Code! We need this information to properly identity
detailed information.                                               &P.O. or F.P.0. address                                             the tax Information and respond to your request. You are nor
                                                                    Maine, Meesachusetta, New                                           requ’red to request any transcript if you do request a
lip. Use Form 4506. qequest for Copy of                                                             Intemal Revenue Servioe             transcript, sections tIlts and 81 og and the’i’ regulations
                                                                    Hampshire1 New York             FtAl5 Team                          requ’re you to provide this information, including your SSN or
Tan Return, to request copies of tax returns.
                                                                    Pesesyivania, Vermont           Stop 6705 5-2                       E1N. if you do not provide this information, we may not be
Automated tranncdpt request You can quickly request
transcripts by soing our automated                                                                  Kansas City, MO 64999               able to process your reqseat Providing false or fraudulent
self-help service tools. Please viuit as at IRS gon and click on                                                                        intormation may subject you to penalties.
“Gel a Tax Transcript..” under “Tools” or call                                                                                              Routine uses of this information include giving it to the
t-800-eog-gg4fi.                                                                                    855-821-0094                        Department ot Justice for civil and criminal litigation, and
                                                                                                                                        cities, states, the D’ntrictof Columb’a, and U.S.
Where to eta. Mail or tax Form 450fi-T to
                                                                                                                                        commonwealths and possessions for use In administering
the address beicw for the stetieyou lived in.                       Use lb. Enter your employer idantifi cation number (Elf’4 if        their tax laws. We may also discfoss this information to other
or the state your business was in, when that return was filed.      your request relates to a business return. Otherwise, enter the     countries under a tan treaty, to federal and state agencies to
There are two address charts: one for individuai transcripts        first social security number (SSN( or your individual taxpayer      enforce tederal nontax criminal laws, or to federal law
(Form tO4o serlee and Form W-2( and one for all other               identification number (IT1N( shown on the return. For               enforcement and intelligence agenc’ms to combat terrorism,
frunacripfn.                                                        example, it you are requesting Form 1040 that includes
                                                                    Schedule C (Form 1040(, enter your SSN.                                 You are not required to provide the information requested
   If you are requesting mare then one transcript or other
                                                                                                                                        on a form that is subject to the Paperwork Reducton Act
product and the chart below shows two different addresses,
                                                                    Use 3. Enter your current address. if you use a P.O. bos,           unless the form displays a valid 0MB control number. Books
send your request to the address based on the address of
                                                                    include it on this line!                                            or records relating to a form or its instructions must be
your most recent return.
                                                                    Use 4. Enter the address shown on the lest return hied if           retained as tong as their contents may become material in the
                                                                                                                                        administration of any Internal Revenus law. Senerally, tax
Chart for individual transcripts                                    different from the address entered on lineS.
                                                                                                                                        ratorns and return information are confidential, us requ’rad by
(Form 1040 series and Form W-2                                      Note: If the addrvsses on lines 3 and 4 are different and you       aactioa 8103.
                                                                    have cot changed your address with the IRS, file Form 8822,             The time needed to complste and file Form 4508-T will
and Form 1099)                                                      Change of Address. For a business address, file Form 8822-          nary depending on individual circumstances, The estimated
If you filed an                                                     B, Change otAddress or Responaibie Perty Business!
                                                                                                                  —
                                                                                                                                        average time is: Learning about the law or the form, 10
                                                                    Une Sb. Enter up to to numeric characters to create a unique        mis.: Preparing thefoim, 12 mis.: and Copying,
individual return and              Mail or fax to:
                                                                    customer file number that will appear on the transcript. The        aaeemblisg, end sendIng the form to the IRS, 20 mm.
lived in:                                                           customer file number should not contain an SSN.
                                                                                                                                            If you have comments concerning the accuracy of theue
                                                                    Completion of this line iu not required!                            time estimates or suggestions for making Form 4505-T
Alabama, Kentocky, Louisiana,
Mississippi, Tennessee,           Internal Revenue Service          Note. If you susan SSN, name or combination of both, we             simpler, we would be happy to hear from you. You con write
                                         Team                       will not Input the intormuhon and the customer file number          to:
Tevaa, a foreign country,                                           will be blank on the transcript
American Samoa, Puerto Rico,      Stop 6716 AUSC
                                                                    Use 8. Enter only one tax form number per                              Internal Ravanue Service
Guan, the Cmnmonwesith of         Austin, TX 73301                                                                                         Tax Forms and Publications Division
                                                                    request.
the Northern Mariana Islands,                                                                                                              1111 Constitution Ave. NW, IR-6S2fi
                                                                    Slgsature end date. Form 4506-T mast be signed and dated
the U.S. Virgin Inlands, or                                                                                                                Washington, DC 20224
                                                                    by the taxpayer listed on line Ia or 2a. The IRS must receive
A.F.O. or FF0. address            855-587-9604                      Form 4ti06-T within 120 days of the date signed by the                 Do not send the form to thin address. Instead, see Wham
                                                                    taxpayer or it will be rejected. Ensure that alt applicable lines   to file on thin page.
Alanka, Arizona, Arkansan,                                          are completed betore signisg.
                                  Intemal Revenue Service
California, Colorado, Hawat,
                                                                                   Yoa must check the box is the uignsturs area



                                                                    fl
                                  RAIVS Team
Idaho, Illinoin, Indiana, Iowa,                                                    to acknowledge you have the authority to sign
Kanana, Michigan, Minnesota,
                                  Stop 37106
                                  Frenno, CA 93886
                                                                          T        and request the information. The form mill not
Montana, Nebraska, Nevada,                                                         be processed und returned to you if the
New Mexico, North Dakota,                                                          box is unchecked.
Oklahoma, Oregon, South                                                IndIviduals. Transcripts of jointly filed tax returns may be
Dakota, Utah, Washington,                                           furnished to either spouse. Only one signature is required.
                                  BSS-800-810S
Wisconsin, Wyonring                                                 Sign Form 450fi-Tauactly as your name appeared on the
                                                                    original return. if you changed your name, slso sign your
Connecticut. Delaware, District                                     current same.
                                  Internal Revenue Service
of Coktmbd, florida. Gnorg’a,
                                  RAIVS Team
Miens. Metylard,
                                  Stop 6705 S-2
Maaanchsantts, M’aaond, New
                                  Kansas Cify, MO 64999
Hampshire, New Jersey, New
York North Cerolica, rio,
Pennsylvania, linde Inland,
South Carolna, Vermont,
                                  855-821-0094
Virg’nta. West Virginta
     Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 21 of 26 PageID: 455

Social Security Administration                                                                                    Form Approved
Consent for Release of InformatIon                                                                                0MB No. 0960-0566
Instructions for Using this Form
Complete this form only if you want us to give information or records about you, a minor, or a legally incompetent adult, to an
Individual or group (for example, a doctor or an Insurance company). If you are the natural or adoptive parent or legal guardian,
acting on behalf of a minor child, you may complete this form to release only the minor’s non-medical records. We may charge a
fee for providing information unrelated to the administration of a program under the Social Security Act.
NOTE: Do not use this form to:
• Request the release of medical records on behalf of a minor child. Instead, visit your local Social Security office or call our toll-
  free number, 1 -800-772-1213 (TTY-1 -800-325-0778), or
• Request detailed information about your earnings or employment history. Instead, complete and mall form SSA-7050-F4. You
  can obtain form SSA-7050-F4 from your local Social Security office or online at www.ssa.gov!onhlne/ssa-7050.pdf.

How to Complete this Form
We will not honor this form unless all required fields are completed. An asterisk (*) indicates a required field. Also, we will not
honor blanket requests for any and all records” or the entire file. You must specify the information you are requesting and you
must sign and date this form. We may charge a fee to release information for non-program purposes.

• Fill in your name, date of birth, and social security number or the name, date of birth, and social security number of the person
  to whom the requested information pertains.
• Fill in the name and address of the person or organization where you want us to send the requested information.
• Specify the reason you want us to release the information.
• Check the box next to the type(s) of information you want us to release including the date ranges, where applicable.
• For non-medical information, you, the parent or the legal guardian acting on behalf of a minor child or legally Incompetent adult,
  must sign and date this form and provide a daytime phone number.
• If you are not the individual to whom the requested information pertains, state your relationship to that person. We may require
  proof of relationship.


                                                   PRIVACY ACT STATEMENT
Section 205(a) of the Social Security Act, as amended, authorizes us to collect the information requested on this form. We will
use the information you provide to respond to your request for access to the records we maintain about you or to process your
request to release your records to a third party. You do not have to provide the requested information. Your response is
voluntary; however, we cannot honor your request to release information or records about you to another person or organization
without your consent. We rarely use the Information provided on this form for any purpose other than to respond to requests for
SSA records information. However, the Privacy Act (5 U.S.C. § 552a(b)) permits us to disclose the information you provide on this
form in accordance with approved routine uses, which include but are not limited to the following:
I .To enable an agency or third party to assist Sociai Security in establishing rights to Social Security benefits and or coverage;
2.To make determinations for eligibility in similar health and income maintenance programs at the Federal, State, and local level;
3.To comply with Federal laws requiring the disclosure of the information from our records; and,
4.To facilitate statistical research, audit, or Investigative activities necessary to assure the integrity of SSA programs.
We may also use the information you provide when we match records by computer. Computer matching programs compare our
records with those of other Federal, State, or local government agencies. We use information from these matching programs to
establish or verify a person’s eligibility for Federally-funded or administered benefit programs and for repayment of incorrect
payments or overpayments under these programs. Additional information regarding this form, routine uses of information, and
other Social Security programs is available on our Internet website, www.soclalsecurlty.gov, or at your local Social Security office.



                                         PAPERWORK REDUCTION ACT STATEMENT
This Information collection meets the requirements of 44 U.S.C. § 3507, as amended by section 2 of the Paperwork Reduction
Act of 1995. You do not need to answer these questions unless we display a valid Office of Management and Budget control
number. We estimate that t will take about 3 minutes to read the instructions, gather the facts, and answer the questions. SEND
OR BRING THE COMPLETED FORM TO YOUR LOCAL SOCIAL SECURITY OFFICE. You can find your local Social
Security office through SSA’s website at www.socialsecurity.gov. Offices are also listed under U.S. Government agencies
in your telephone directory or you may call 1-800-772-1213 (TYY 1-800-325-0778). You may send comments on our time
estimate above to: SSA, 6401 Security Blvd., Baltimore, MD 21235-6401. Send wily comments relating to our time estimate
to this address, not the completed form.                        V




Form SSA4288 (11-2016) uf
Destroy Prior Editions
      Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 22 of 26 PageID: 456

Social Security Administration
                                                                                                              Form Approved
Consent for Release of Information                                                                            0MB No. 0960-0566
You must complete all required fields. We will not honor your request unless all required fields are completed. (*sigflffjes a
required field. **Please complete these fields in case we need to contact you about the consent form).
TO: Social Security Administration


                    *My Full Name                        *My Date of Birth                    *My Social Security Number
                                                           fMM!DDIYYYY)
I authorize the Social Security Administration to release information or records about me to:
*NAME OF PERSON OR ORGANIZATION:                                     *ADDRESS OF PERSON OR ORGANIZATION:
  LITIGATION MANAGEMENT, INC.                                          6000 PARKLAND BOULEVARD
                                                                                                  MAYFIELD HEIGHTS, OH 44124


i want this Information released because: to be used in support of an active litigation.
 We may charge a fee to release information for non-program purposes.
Invoices can be sent via fax to: 440-484-2055, please reference the PacketlD number found above Social Security Disability on the request letter.
Please feel free to contact Litigation Management, Inc. directly at (888) 803 8706 with any questions.
                                                                                                    -




*please release the following Information selected from the list below:
 Check at least one box. We will not disclose records unless you Include date ranges where applIcable.

1.   [1
      Verification of Social Security Number
2.   El
      Current monthly Social Security benefit amount
3.    Current monthly Supplemental Security Income payment amount
4.    My benefit or payment amounts from date___________ to date PRESENT.
5. II My Medicare entitlement from date                    to date PRESENT.
6. El Medical records from my claims folder(s) from date___________ to date___________
       if you want us to release a minor child’s medical records, do not use this form. Instead, contact your local Social
       Security office.
7.    Complete medical records from my claims folder(s)
8.    Other record(s) from my file (We will not honor a request for “any and all records” or TMthe entire file.” You must specify
      other records; e.g.. consultative exams, awardfdenial notices, benefit applications, appeals, questionnaires,
      doctor reports, determinations.)
          Documents or other items relating to my social security clalms(s) applications, questions, petitions, payment documentsldecIslons/awardsfdenlals, Jurisdictional documents/notes,


          transcripts, correspondence, findings, notice of hearings, hearing records, orders, depositions, reports; witnesses, medical reviewers and experts consultative examination reports,

          current developments/temporary,   non-disability development and documentation, medical records and determination records.




I am the individual, to whom the requested information or record applies, or the parent or legal guardian of a minor, or the
legal guardian of a legally Incompetent adult. I declare under penalty of perjury (28 Cf R § 16.41(U)(2004) that I have examined
all the information on this form and it is true and correct to the best of my knowledge. I understand that anyone who knowingly
or willfully seeking or obtaining access to records about another person under false pretenses is punishable by a fine of up to
$5,000. I also understand that I must pay all applicable fees for requesting information for a non-program-related purpose.

*slgnature:                                                                                                                  *Date:
Address:                                                                                                                     Daytlme Phone:
Relationship (if not the subject of the record):                                                                             Daytime Phone:

Witnesses must sign this form ONLY if the above signature is by mark fX). If signed by mark (X), two witnesses to the signing
who know the signee must sign below and provide their full addresses. Please print the signee’s name next to the mark (X) on the
signature line above.

1 .Sig nature of witness                                                                      2.Slgnature of witness

Address(Number and street,City,State, and Zip Code)                                           Address( Number and street,City,State, and Zip Code)

Form SSA-3288 (1 1-2016) uf
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 23 of 26 PageID: 457
Department of Health and Human Services                                                               Form Approved
Centers for Medicare & Medicaid Services                                                             0MB No. 0938-0930
                                                                                                   Expiration Date: 713112021



                 1-800-MEDICARE Authorization to Disclose Personal Health Information
      Use this form if you want 1-800-MEDICARE to give your personal health information to someone
      other than you.




1. Print Name                                            Medicare Number                           Date of Birth
   (first and last name of the person with Medicare)     (Exactly as shown on the Medicare Card)   (mm!dd/yyyy)


2. Medicare will only disclose the personal health information you want disclosed.

         2A: Check oniy one box below to tell Medicare the specific personal health information you
         want disclosed:

                   Limited Information (go to question 2b)


           J Any Infonnation (go to question 3)
         2B: Complete jjj if you selected “limited information”. Check all that apply:

           LI       Information about your Medicare eligibility

                   Information about your Medicare claims

                   Information about plan enrollment (e.g. drug or MA Plan)

                   Information about premium payments

                   Other Specific Information (please write below; for example, payment information)




        2C: NY Residents Oniy, this section must be completed.
        Please select one of the following options: (Please check only one box.)

                   Include all information. This includes information about alcohol and drug abuse, mental
                   health treatment, and HIV.

                   OR

                   Exclude information about alcohol and drug abuse, mental health treatment, and HIV.

Form CMS-10106 (Rev 03/19)
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 24 of 26 PageID: 458
Department of Health and Human Services                                                  Form Approved
Centers for Medicare & Medicaid Services                                                0MB No. 0938-0930
                                                                                      Expiration Date: 7/31/2021




 3. Check only one box below indicating how long Medicare can use this authorization to disclose
    your personal health information (subject to applicable law—for example, your State may limit
    how long Medicare may give out your personal health information):


      Li      Disclose my personal health information indefinitely


      EJ      Disclose my personal health information for a specified period only

       beginning:                                            and ending:


 4. Fil] in the reason for the disclosure (you may write “at my request”):

       LWgation
 5. fill in the name and address of the person or organization to whom you want Medicare to
    disclose your personal health information. Please provide the specific name of the person for
    any organization you list below. If you would like to authorize any additional individuals or
    organizations, please add those to the back of this form.

      Name             Litigation Management Inc

      Address         6000 Parkland BIvd, Mayfield Heights, OH 44124

      Name




      Address




Form CMS-10106 (Rev 03/19)
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 25 of 26 PageID: 459
Department of Health and Human Services                                                          Form Approved
Centers for Medicare & Medicaid ServIces                                                        0MB No, 0938-0930
                                                                                              Expiration Date: 7/31/2021

Note: You have the right to take back (“revoke”) your authorization at any time, in writing, except
to the extent that Medicare has already acted based on your permission. To revoke authorization,
send a written request to the address noted below. Your authorization or refusal to authorize disclosure
of your personal health information will have no effect on your enrollment, eligibility for benefits, or the
amount Medicare pays for the health services you receive.

 6.
          authorize 1-800-MEDICARE to disclose my personal health information listed above to
        the person(s) or organization(s) I have named on this form. I understand that my
        personal health information may be re-disclosed by the person(s) or organization(s) and
        may no longer be protected by law.




           Signature                             Telephone Number                Date (rnmldd/yyyy)

           Print the address of the person with Medicare (Street Address, City, State, and ZIP)




         El Check  here if you are signing as a personal representative and complete below.
            Please attach the appropriate documentation (for example, Power of Attorney). This only
                applies if someone other than the person with Medicare signed above.
               Print the Personal Representative’s Address (Street Address, City, State, and ZIP)




           Telephone Number of Personal Representative:

           Personal Representative’s Relationship to the Beneficiary:




Form CMS-10106 (Rev 03/19)
Case 3:18-cv-16079-FLW-DEA Document 32 Filed 03/12/20 Page 26 of 26 PageID: 460
Department of Health and Human Services                                                         Form Approved
Centers for Medicate & Medicaid Services                                                       0MB No. 0938-0930
                                                                                             Expiration Date: 7/31/2021

  7. Send the completed, signed authorization to:
                                           Medicare CCO, Written Authorization Dept.
                                                        P0 Box 1270
                                                     Lawrence, KS 66044


                                                          Print Form


Note: You have the right to take back (“revoke”) your authorization at any time, in writing, except to the
extent that Medicare has already acted based on your permission. If you would like to revoke
authorization, send a written request to the address noted above.

Your authorization or reffisal to authorize disclosure of your personal health information will have no
effect on your enrollment, eligibility for benefits, or the amount Medicare pays for the health services
you receive.




According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of
information unless it displays a valid 0MB control number. The valid 0MB control number for this
information collection is 0938-0930. The time required to complete this information collection is
estimated to average 15 minutes per response, including the time to review instmctions, search existing
data resources, gather the data needed, and complete and review the information collection. If you have
comments concerning the accuracy of the time estimate(s) or suggestions for improving this form, please
write to: CMS, 7500 Security Boulevard, Attn: PRA Reports Clearance Officer, Mail Stop C4-26-05,
Baltimore, Maryland 2 1244-1850.


 You have the right to get Medicare information in an accessible format, like large print, Braille, or
 audio. You also have the right to file a complaint if you feel you’ve been discriminated against. Visit
 Medicare. gov/about-us/accessibility-nondiscrimination-notice, or call 1 -800-MEDICARE
 (1-800-633-4227) for more information. TTY users can call 1-877-486-2048.




Form CMS-10106 (Rev 03/19)
